DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 25 January 2021 Applicant
Amended claims 1 and 13 to include the allowable limitations of claims 12 and 21, respectively thereby clearly overcoming the prior art rejections of record;
Deleted the “detector that is located in the target projection unit” language from claims 1 and 13 that was the source of the drawing objection thereby overcoming the drawing objection;
Amended the abstract thereby overcoming the abstract objection; and
Removed the nonce term “unit” from the previously claimed target projection unit, inspection unit and mounting unit and substituted language denoting structure to those of ordinary skill in the art thereby overcoming the 112(f) claim interpretation.
Election/Restrictions
Claims 1, 6, 13, and 15 were previously held to be generic claims.  In regards to the Unity of Invention, the addition of limitations from Group V (claims 12 and 21) to the independent claims 1 and 13 results in claims 1 and 13 no longer being generic.  The remaining generic claims (6 and 15) are dependent claims having no claim dependent thereon.  Therefore, there are no claims that are properly subject to rejoinder.
without traverse in the Reply filed 27 October 2020.  Accordingly, claims 7-11, 16-20, and 24-27 have been cancelled below.
Claims 2-5, 12, 14, and 21-23 have previously been canceled by Applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 7-11, 16-20, and 24-27.
Allowable Subject Matter
Claims 1, 6, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Rash (US-20060018550 A1) and Ionescu (US-2013/0258486 A1) are the closest prior art and were applied in the first Office Action under 35 USC 102.  
In regards to independent claim 1:  although Rash anticipates alone, or renders obvious in combination with Ionescu, a planar shaped target projection unit and detector, none of the prior art of record discloses or fairly suggests wherein the target projection unit is movable in a direction vertical to a plane of the target projection unit, and the inspection unit is configured to measure a size of a region of convergence of the light beam by identifying a position of the detector and a size of the inspection 
Claim 13 recites language parallel to that found in claim 1 and is allowable for the same reasons as stated above for claim 1.  Claims 6 and 15 are allowable due to their dependency upon claims 1 or 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486